Citation Nr: 9909399	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for a 
psychiatric condition, including PTSD, dysthymic disorder and 
major depressive disorder, and tinea versicolor.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal with respect to his 
PTSD claim has been obtained by the RO.

2.  The medical evidence of record indicates it is at least 
as likely as not that the veteran currently suffers from PTSD 
which is etiologically related to his verified duties loading 
ammunition ships during active military service.

3.  There is no competent medical evidence of record 
demonstrating that the veteran currently suffers from tinea 
versicolor, or that any other chronic skin disorder was 
incurred or is related to the veteran's active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in line of duty in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.102, 3.303, 3.304(f) (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinea versicolor.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Traumatic Stress Disorder

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records show him to be 
"normal," from a psychiatric standpoint, both at the time 
of his pre-induction physical examination in April 1968, and 
at the time of his pre-separation examination in July 1970.  
A report of medical history provided by the veteran in July 
1970 describes no psychiatric symptoms, nor is there any 
indication of treatment for a psychiatric condition while the 
veteran was on active duty.  However, there are multiple 
diagnoses of PTSD by VA mental health care providers dating 
from the veteran's examination in the VA Medical Center 
(VAMC) at Lexington, Kentucky, during October 1996 to medical 
opinion letters received by the RO in December 1998.  These 
diagnoses relate the veteran's PTSD to his military 
experiences, with reported stressors including bomb-loading 
work, fear of attack, seeing or learning of a friend being 
shot while on a perimeter patrol at the veteran's base, and 
having seen an individual, variously identified as a U.S. 
soldier or a Thai national, "squashed" by a bomb which was 
dropped while being loaded on ship.

The veteran's Army enlisted qualification record verifies his 
presence in Thailand as a seaman with the 9th Logistics 
Command.  Information provided by the U.S. Armed Services 
Center for the Research of Unit Records (CRUR) confirms the 
veteran's unit's presence in Thailand, and its operation of 
the U.S. Army Depot there, which included ammunition handling 
operations (ship loading and offloading).  Based on all 
available Army casualty information, the CRUR was unable to 
verify that an individual identified by the veteran as Jerry 
Thomas was shot and wounded or killed in Thailand in July 
1969.  The operational reports provided by the CRUR appear 
comprehensive, and discuss a number of security problems, but 
do not report any personnel casualties.  Neither is there any 
report of ammunition handling mishaps which could support the 
veteran's report of having seen an individual crushed by a 
bomb.  The CRUR suggested that additional casualty 
information might be available in the unit's Morning Reports 
(DA Form 1), which neither it nor the RO have obtained.  
However, as the medical opinions supporting a diagnosis of 
PTSD do not rely on the veteran's reports of personnel 
casualties, any failure to obtain these reports cannot be 
prejudicial to the veteran.

Service connection for PTSD requires competent medical 
evidence establishing a "clear" diagnosis of that 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In essence, the veteran's VA treatment and examination 
records since 1996 contain two schools of thought.  One set 
of VA psychiatrists and psychologists, who have examined the 
veteran and reviewed the claims file, are of the opinion that 
he does not meet the criteria for diagnosis of PTSD.  They 
base this evaluation on the elevation of clinical 
psychological testing scales, questioning the validity of the 
test results; on the absence of intrusive thoughts relating 
to the veteran's in-service experiences and certain other 
PTSD symptomatology; and on the absence of a sufficiently 
traumatic stressor.  The other set of VA psychiatrists and 
psychologists, who have also examined the veteran and some of 
whom have been involved in his treatment at the Lexington VA 
Medical Center's PTSD clinic, report that he does meet the 
diagnostic criteria for PTSD, although his stressors and 
symptom presentation are atypical.  These treatment providers 
advise that in the veteran's case, his service in Thailand 
"in constant fear that the bombs would explode or that they 
would be attacked and he would get killed," is a sufficient 
traumatic stressor, and the veteran's reported intrusive 
thoughts, hypervigilance, startle response, sleep disturbance 
and depression satisfy the remainder of the diagnostic 
criteria.

After thoroughly reviewing the above evidence, the Board can 
find no permissible basis for concluding that one group's 
views either are entitled to substantially greater weight, or 
may be discounted.  It is well established that, in reaching 
medical conclusions, VA adjudicators are limited to 
consideration of the competent medical evidence or opinions 
of record and may not rely upon their own unsubstantiated 
medical judgment.  See Allday v. Brown, 7 Vet.App. 517, 527 
(1995); Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Accordingly, the Board concludes that the medical evidence 
stands in relative equipoise.

The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  Resolving all 
reasonable doubt in the veteran's favor, the Board must find 
that he currently suffers from PTSD which is related to his 
active military service, and that granting service connection 
for PTSD is warranted.

Tinea Versicolor

The veteran has claimed entitlement to service connection for 
tinea versicolor.  VA may pay compensation for "disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service."  38 U.S.C.A. § 1110 (West 
1991).  In making a claim for service connection, however, 
the veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

 For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

The veteran's service medical records show that he had no 
skin disorder at the time of his pre-induction examination in 
April 1968 and was not treated for a skin condition while on 
active duty.  However, the report of his July 1970 pre-
separation examination noted tinea versicolor as a then-
existing abnormal skin condition.  Tinea versicolor is "a 
common chronic, noninflammatory and usually symptomless 
disorder, characterized only by occurrence of multiple 
macular patches, of all sizes and shapes, varying [in color]; 
seen most frequently in hot, humid tropical regions." 
Dorland's Illustrated Medical Dictionary 1724-25 (27th ed. 
1988).  There is no record of the veteran having been treated 
or examined for any skin condition subsequent to service 
until he was seen by a VA examiner in late 1996.  However, 
the veteran reported that he had experienced "skin 
difficulties" since his military service which would "come 
and go."  Diagnosis by VA examiners and treating personnel 
include tinea corporis, intermittent dermatitis, recurrent 
tinea cruris, and questionable seborrheic dermatitis.  Most 
recently, in September 1997, the veteran indicated that his 
skin problems had "all cleared up," except for several 
areas on his scalp, and the treating physician indicated that 
the veteran's tinea was clear

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran currently suffers from any skin disorder constituting 
a disability, which is related to or otherwise had its origin 
during the veteran's period of active military service.  
While the veteran is shown to suffer from tinea versicolor, 
which is a chronic condition first appearing during his 
military service, there is no evidence that it constitutes a 
disability or is currently symptomatic.  The other conditions 
diagnosed during examination (e.g., dermatitis) are not shown 
by medical evidence to have been present during or to be 
otherwise related to the veteran's active duty.  It is the 
veteran's contention that all of his currently diagnosed skin 
problems originated while on active duty.  However, lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); Moray v. 
Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 Vet.App. 
93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 92-93 
(1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  It is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to diagnosis or 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Accordingly, in the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for tinea versicolor is not well grounded and must 
be denied on that basis.


ORDER

Service connection for PTSD is granted.

Evidence of a well-grounded claim not having been submitted, 
the veteran's claim for service connection for tinea 
versicolor is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


